Citation Nr: 1600382	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for hearing loss.

2. Whether new and material evidence was received with respect to the claim of service connection for a bilateral eye condition.

3. Whether new and material evidence was received with respect to the claim of service connection for diabetes mellitus II (diabetes).

4. Whether new and material evidence was received with respect to the claim of service connection for right and left upper extremity neuropathy.

5. Whether new and material evidence was received with respect to the claim of service connection for right and left lower extremity neuropathy.

6. Whether new and material evidence was received with respect to the claim of service connection for toe amputation.

7. Whether new and material evidence was received with respect to the claim of service connection for heart bypass surgery.

8. Whether new and material evidence was received with respect to the claim of service connection for posttraumatic stress disorder (PTSD).

9. Entitlement to service connection for hearing loss.

10. Entitlement to service connection for a bilateral eye condition.

11. Entitlement to service connection for diabetes.

12. Entitlement to service connection for upper extremity neuropathy.

13. Entitlement to service connection for lower extremity neuropathy.

14. Entitlement to service connection for toe amputation.

15. Entitlement to service connection for a cardiovascular disability leading to heart bypass surgery.

16. Entitlement to service connection for PTSD.

17. Entitlement to service connection for tinnitus.

18. Entitlement to service connection for right and left extremity peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran and his wife testified before the undersigned in an August 2015 hearing.  A hearing transcript was reviewed.

The issues of service connection for hearing loss, diabetes, neuropathy, heart disease, PTSD, eye condition, toe amputation, and peripheral vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denials of the claims for diabetes, neuropathy, eye condition, heart bypass, toe amputation, hearing loss, and PTSD in March 2004 and September 2009 became final, and the Veteran did not appeal or submit new and material evidence within a year.  New and material evidence has been received since those denials.

2. The Veteran and his wife reported him experiencing tinnitus at the time of service and since.

CONCLUSIONS OF LAW

1. The March 2004 RO denial of service connection for hearing loss became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The March 2004 RO denial of service connection for bilateral eye condition became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3. The March 2004 RO denial of service connection for toe amputation became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

4. The March 2004 RO denial of service connection for PTSD became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

5. The September 2009 RO denial of service connection for diabetes became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

6. The September 2009 RO denial of service connection for neuropathy became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

7. The September 2009 RO denial of service connection for heart bypass became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

8. The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
As this decision reopens the previously denied claims, grants service connection for tinnitus, and remands the other claims for additional development, the Veteran could not be prejudiced and discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

I. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding that new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in September 2009 denying the Veteran's claims of service connection for diabetes, heart bypass, and neuropathy.  The RO found no evidence suggesting the conditions occurred in service or that the Veteran was exposed to herbicides in service.  With regard to the toe amputation, eye condition, hearing loss, and PTSD claims, the RO issued the most recent denial of those claims in March 2004.  The RO found no clinical evidence that the claimed toe amputation, eye condition, heart bypass and hearing loss existed.  The Veteran was notified of his right to appeal but did not appeal or submit new and material evidence within a year of the March 2004 or September 2009 decisions.  Therefore, the March 2004 and September 2009 RO denials became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.

The evidence at the time of the March 2004 denials included statements from the Veteran, as well as his service records.  At the time of the September 2009 decision, the evidence included the same service records and additional statements from the Veteran.  Since the denials of service connection for toe amputation, diabetes, neuropathy, and eye condition, the Veteran provided testimony that he was exposed to herbicides in-service, which if demonstrated, would be presumed the cause of his diabetes and any related neuropathy, circulation problems, or amputation.  See 38 C.F.R. § 3.309.  VA obtained treatment records from 2008 to 2014.  The Veteran's reports of toe amputation are confirmed in these VA treatment records.  Similarly, regarding the heart claim, the Veteran submitted a letter in which Dr. AIR identified the Veteran as having coronary artery disease.  Coronary artery disease may be presumed connected if the Veteran was exposed to herbicides.  See 38 C.F.R. § 3.309.  In Dr. AIR's letter, she explained that the Veteran's diabetes, diabetic conditions, and cardiovascular diseases were likely related to his reported herbicide exposure.  The new evidence suggests a possible in-service cause and a positive nexus to his claimed diabetic and cardiovascular disabilities.  Therefore, the evidence is material to those claims.  See 38 C.F.R. § 3.156(a).  

With respect to hearing loss and PTSD, the evidence at the time of the March 2004 denial consisted of service records and the Veteran's statements.  Since that denial, VA obtained an audiological examination, VA treatment records, and a stressor statement and testimony from the Veteran.  The audiological examiner recorded and diagnosed hearing loss disability.  The examiner also provided an opinion on the nexus, or cause, of the Veteran's hearing loss.  The Veteran's statements identified psychological stressors of seeing soldiers return with missing limbs and having a bunkmate commit suicide.  The new evidence is material because it addresses the existence of a current hearing loss disability, in-service incurrence that could possibly cause PTSD, and the question of a connection to service.  See 38 C.F.R. § 3.156(a).  The claims for service connection for diabetes, heart bypass, neuropathy, eye condition, toe amputation, hearing loss, and PTSD are reopened.  

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him and his wife credible, as their statements have been detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows tinnitus currently.  During the October 2013 VA examination and Board hearing, the Veteran reported experiencing persistent tinnitus described as a high-pitched, wave of sounds.  The examiner affirmed the diagnosis of tinnitus based on the Veteran's reports.

The evidence also shows in-service noise exposure and onset of tinnitus.  The Veteran reported being exposed to loud airplane noise.  He stated that he worked as an aircraft crew chief and mechanic.  See Board hearing.  His DD 214 shows his military occupational specialty was airplane mechanic.  Thus, the Board finds that he had noise exposure in service.  During the VA examination, the Veteran reported the onset of tinnitus symptoms at the time of separation from service.  At the Board hearing, the Veteran's wife stated that the Veteran complained of ringing in his ears during service.  

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  Service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

In the October 2013 examination and the Board hearing, the Veteran reported experiencing tinnitus since service.  The VA examiner found that tinnitus was less likely than not related to service.  In the rationale, the examiner linked the Veteran's tinnitus to his hearing loss.  The examiner did not discuss and does not appear to have considered the Veteran's or his wife's testimony of continuous tinnitus symptoms dating back to the time of service.  The opinion is, therefore, inadequate because it did not consider all relevant evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the credible lay testimony, the Board resolves doubt in the Veteran's favor.  See 38 C.F.R. § 3.102.  A causal relationship is established by the Veteran's and his wife's reports of continuous symptoms, and service connection for tinnitus is warranted.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.
  

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for diabetes is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for upper extremity neuropathy is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for lower extremity neuropathy is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for eye condition is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for toe amputation is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for heart bypass is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for hearing loss is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for PTSD is granted.

Service connection for tinnitus is granted.


REMAND

Additional development is needed to assist the Veteran with the remaining claims.  First, regarding the cardiovascular and diabetic claims, the Veteran reported being exposed to herbicides when he decontaminated planes returning to the United States from Vietnam.  VA regulations provide for presumed herbicide exposure for Air Force veterans who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  As noted above, diabetes and coronary artery disease will be presumed connected if a veteran has herbicide exposure.  38 C.F.R. § 3.309.  The Veteran's service personnel records show that he was part of a decontamination team and disaster control team; however, the records do not indicate whether he was exposed to herbicides in those roles.  The AOJ should request information to verify the Veteran's exposure to herbicides from the Joint Services Records Research Center (JSRRC) or other appropriate repository.  The claims for neuropathy, eye condition, toe amputation, and peripheral vascular disease are remanded as intertwined with the claims for diabetes and heart disease.  

Regarding PTSD, the Veteran reported psychological stressors of being exposed to wounded and maimed soldiers and his bunkmate committing suicide.  His personnel records do not mention either of these stressors, so the AOJ should make inquiries from JSRRC for corroborating evidence.  

Additionally, during the Board hearing, the Veteran and his wife reported first noticing hearing loss symptoms at the time of service.  The October 2013 VA examiner was unable to consider this evidence at the time of the opinion.  Therefore, an addendum opinion is needed for the examiner to consider all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Request verification from JSRRC, or another appropriate repository, for the Veteran's report of exposure to herbicides from decontaminating planes at Travis Air Force Base.  Also request verification of the Veteran's reports of being exposed to wounded and maimed soldiers and of a suicide during basic training in January 1966.  Make the appropriate number of requests to cover the entire period of the Veteran's service.  

2. If JSRRC verifies herbicide exposure, schedule the Veteran for an examination and opinion to determine if his claimed disabilities are at least as likely as not caused by diabetes and/or coronary artery disease.  The examiner should also be asked if the claimed disabilities have at least as likely as not been aggravated beyond the natural progression by diabetes and/or coronary artery disease.  If aggravation is found, the examiner should provide a baseline level of disability.  The examiner should consider all evidence and provide rationale for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.    

3. Schedule the Veteran for a mental health examination and forward the claims file to the examiner to address the following:

a. If one or both of the Veteran's PTSD stressors is verified, is PTSD at least as likely as not related to that stressor?

b. Is the Veteran's report of seeing wounded and maimed soldiers in the U.S. reasonably classified as fear of military or terrorist activity?  If so, is his PTSD at least as likely as not related to that fear?

c. If the Veteran has any other mental health diagnosis, is that diagnosis at least as likely as not related to service?

The examiner should consider all evidence and provide rationale for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

4. Forward the claims file to the October 2013 VA examiner to provide an addendum opinion on hearing loss.  The examiner should address the following:

a. Is hearing loss at least as likely as not related to in-service noise exposure?  

Please note the Veteran's and his wife's statements of hearing loss symptoms at the time of service.  Consider all relevant lay and medical evidence and provide reasons and bases for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

5. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


